PER CURIAM:
Patricia Ann Pratt appeals the district court’s order accepting a magistrate judge’s recommendation to dismiss Pratt’s complaint regarding social security benefits for failure to exhaust administrative remedies. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Pratt v. Sec’y, Dep’t of Health & Human Servs., No. CA-01-2145-MJG (D. Md. filed Apr. 15 & entered Apr. 16, 2002). We dispense with oral argument because the *651facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.